 Case 1:18-cv-01518-MN
               1526 Gilpin Ave.Document 40 Filed 02/17/20 Page 1 of 2 PageID #: 2159
                  Wilmington, Delaware 19806
                  United States of America
                  Tel: 302-449-9010
                  Fax: 302-353-4251
                  www.devlinlawfirm.com




                                          February 17, 2020


VIA CM/ECF
The Honorable Maryellen Noreika
United States District Judge
844 King Street
Wilmington, DE 19801

RE:    TrackTime, LLC v. Amazon.com, Inc., et al., C.A. No. 18-1518 (MN)

Your Honor:

        Enclosed is the Parties’ Proposed Scheduling Order pursuant to your Oral Order dated
Jan. 8, 2020.


                                                     Respectfully submitted,




                                                     Timothy Devlin (No. 4241)
 Case 1:18-cv-01518-MN
               1526 Gilpin Ave.Document 40 Filed 02/17/20 Page 2 of 2 PageID #: 2160
                  Wilmington, Delaware 19806
                  United States of America
                  Tel: 302-449-9010
                  Fax: 302-353-4251
                  www.devlinlawfirm.com




                                 CERTIFICATE OF SERVICE


       The undersigned hereby certifies that on February 17, 2020, a copy of the foregoing was

served on counsel for all parties of record via the Court’s CM/ECF system.

                                               /s/ Timothy Devlin
                                               Timothy Devlin
